                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                             No. 7:19-CV-49-H(2)




IROQUOIS BIO-ENERGY COMPANY,

         Plaintif'f,

         v.                                                    ORDER

VERTEX RAILCAR COPRORATION,

     Defendant.




     This matter is before the court on plaintiff's motion for

prejudgment         attachment,     temporary        restraining         order,         and

preliminary injunction,           filed August      22,     2019   [DE   #17].         This

matter was referred to United States Magistrate Judge Kimberly A.

Swank.        Following a telephonic hearing, Judge Swank filed an Order

and Memorandum and Recommendation               ("M&R")    on September 18,           2019,

granting        plaintiff's     motion   for     prejudgment        attachment          and

recommending       that   plaintiff's    motion      for    injunctive     relief        be

denied.       Neither party has objected, and the time for doing so has

expired.        This matter is ripe for adjudication.

     A full and careful review of the M&R and other documents of

record        convinces   the   court    that     the      recommendation        of     the

magistrate judge is,          in all respects, in accordance with the law
and   should   be    approved.      Accordingly,    the    court    adopts      the

recommendation of the magistrate judge as its own.            For the reasons

stated    therein,   the   motion    for   injunctive   relief     [DE   #17]    is

DENIED.

                ~
      T h i s ~ day of October 2019.




                                 Senior                   District Judge

At Greenville, NC
#26
